Citation Nr: 0205577	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 7, 1983, 
for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1977.

In an October 1997 rating decision, the Montgomery, Alabama 
regional office (RO), the RO denied entitlement to an 
effective date prior to November 7, 1983, for a 100 percent 
rating for schizophrenia.  The veteran appealed this issue to 
the Board of Veterans' Appeals (Board).  In March 2001, the 
Board denied entitlement to an effective date prior to 
November 7, 1983, for a 100 percent rating for schizophrenia.  
The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims ("the Court")  



FINDINGS OF FACT

1.  In a November 1977 rating decision, the RO granted 
service connection for anxiety neurosis with depression and 
awarded a rating of 10 percent, effective from the date of 
the day following the veteran's separation from service; the 
veteran did not appeal that rating decision.

2.  Except during periods of hospitalization and 
convalescence, the 10 percent rating for the veteran's 
neuropsychiatric disability, variously diagnosed as anxiety 
reaction, anxiety neurosis, and chronic undifferentiated type 
schizophrenia, was continued by rating decisions dated in 
November 1978, August 1980 and August 1981.

3.  In an April 1983 decision, the Board denied an increased 
rating for anxiety reaction.

4.  In a May 1984 rating decision which the veteran did not 
appeal, the RO awarded an increased rating of 100 percent for 
paranoid type schizophrenia, effective from November 7, 1983.


CONCLUSIONS OF LAW

1.  The rating decisions dated in November 1977, November 
1978, August 1980, August 1981, and May 1984 are final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The Board's April 1983 rating decision is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
October 1997 rating decision; April 1999 statement of the 
case; and March 2001 Board decision, of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and Board decision, informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent medical evidence including VA and private 
records have been obtained.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

The veteran has service-connected disability from paranoid-
type schizophrenia which has been previously diagnosed as 
anxiety neurosis, anxiety reaction, and undifferentiated type 
schizophrenia.  Except during periods of hospitalization and 
convalescence, during which the temporary rating was 100 
percent, a 10 percent rating was in effect during the period 
between the time of his separation from service and November 
7, 1983.  The 10 percent rating was initially granted by a 
November 1977 rating decision which the veteran did not 
appeal.  The 10 percent rating was confirmed and continued by 
rating decisions dated in November 1978, August 1980, and 
August 1981, which the veteran did not appeal.  An increased 
rating for anxiety neurosis with depression was denied in 
February 1982 and November 1982 rating decisions.  
Thereafter, veteran perfected an appeal to the Board.  In a 
decision dated in April 1983, the Board denied an increased 
rating for anxiety reaction.  In a May 1984 rating decision 
which the veteran did not appeal, the RO awarded an increased 
rating of 100 percent for paranoid-type schizophrenia, 
effective from November 7, 1983.

In July 1993, the veteran filed a claim for "retroactive pay" 
for the years from 1977 to 1985.  He resubmitted such a claim 
in May 1996.  The claim for an earlier effective date for a 
100 percent rating for schizophrenia was denied by the RO in 
October 1997.  It is from that decision the veteran has 
perfected his current appeal.  

The rating decisions which awarded and continued the 10 
percent ratings for anxiety neurosis and undifferentiated-
type schizophrenia became final after the veteran failed to 
perfect an appeal within one year of such decisions.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board decision which denied a rating in excess of 10 
percent for anxiety reaction was also final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100.  In a separate Board 
decision, the Board has determined that there was no CUE in 
that decision.  

The veteran's claim that he was entitled to an effective date 
for a 100 percent rating since the time of his separation 
from service was not filed until July 1993 which was many 
years after the May 1984 rating decision which awarded the 
100 percent rating and assigned an effective date of November 
7, 1983.  The veteran's assertion lacks legal merit.  The 
effective date of an evaluation is based on a variety of 
factors, including dates of claim, facts found and the 
finality of prior decisions.  38 U.S.C.A. § 5110.

The May 1984 rating decision which assigned an effective date 
of November 7, 1983, for a 100 percent rating for 
schizophrenia, and the prior Board decision and RO rating 
decisions which assigned and continued a 10 percent rating 
for service-connected neuropsychiatric disability are final.  
Although the veteran could have challenged the 1983 effective 
date within 1 year of the 1984 rating decision, he did not.  
Rather, he seeks to revisit the exact same facts.  This the 
Board cannot do.  The Board has no jurisdiction to revisit an 
otherwise final decision.  See Barnett v. Brown, 8 Vet. App. 
1 (1995).  The Board must note that the May 1984 letter 
informed the veteran that his award had been amended, that 
the award was at the rate of 100 percent and that the 
effective date of the award was December 1, 1983.  Clearly, 
finality attaches to all elements of a decision of which he 
was informed.  Although claims may involve separate issues, 
the RO adjudicated the separate issues and informed the 
veteran of the decision.  Therefore finality attached to all 
the downstream elements that were, in fact decided.  Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The veteran has stated that there was inadequate or improper 
review, error in adjudication, failure to assist, new and 
material evidence and no reasons and bases.  The veteran has 
also attacked the validity of some examination reports.  His 
statements are a garden variety attack on a rating decision 
and do not present any basis for revisiting the prior final 
decisions.  The submission of claimed new and material 
evidence, years after the prior final decision, does not 
present a basis for an effective date prior to the date of 
the claim to reopen or for increase.  (See VAOPGCPREC 12-98 
for a discussion of new and material evidence in the context 
of a claim for an increased rating.)  The effective date of a 
claim, based on new and material evidence is controlled by 
the date of the claim to reopen.  38 U.S.C.A. § 5110.  In 
view of the fact that the veteran already has an effective 
date of 1983, a claim to reopen in the 1990s would not 
provide an effective date earlier than the 1983 date already 
assigned.  See Dixon v. Gober, 14 Vet. App. 168 (2000).  
Furthermore, based on the time-line involved in this case, 
the Courts holding in Hazan v. Gober, 10 Vet. App. 511 (1997) 
does not assist him.  Unlike Hazan, the veteran did not 
appeal the effective date of the award of the 100 percent 
evaluation in a timely manner.

As noted, the Board cannot revisit the prior final VA 
decisions.  In addition, the veteran's current claim for an 
earlier effective date was received many years after the 
assigned effective date of the 100 percent rating.  Thus, 
there is no basis to assign an earlier effective date.  



ORDER

Entitlement to an effective date prior to November 7, 1983, 
for a 100 percent rating for schizophrenia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

